Citation Nr: 0928764	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-30 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins, to include as secondary to service-connected left 
hydrocele.

2.  Entitlement to service connection for bilateral hernias, 
to include as secondary to service-connected left hydrocele.

3.  Entitlement to service connection for bilateral 
varicoceles, to include as secondary to service-connected 
left hydrocele.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
December 2008, when these issues remaining on appeal were 
remanded for additional development.

The Veteran testified at a Board hearing in September 2008.  
A transcript of this hearing is of record.

The Board has restated the issues, as reflected above, to 
more clearly denote that the Veteran contends that each 
disability for which he seeks service connection may be 
caused or aggravated by his service-connected left hydrocele.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
varicoceles is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral varicose veins have not been 
caused or aggravated by his active duty service nor by his 
service-connected left hydrocele.

2.  The Veteran's bilateral hernias were not caused or 
aggravated by his active duty service nor by his service-
connected left hydrocele.


CONCLUSIONS OF LAW

1.  Bilateral varicose veins were not incurred in or 
aggravated by the Veteran's active duty service, nor are any 
current varicose veins proximately due to or the result of 
the Veteran's service-connected left hydrocele.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Bilateral hernias were not incurred in or aggravated by 
the Veteran's active duty service, nor has any hernia been 
proximately due to or the result of the Veteran's service-
connected left hydrocele.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in March 2007, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the May 2007 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the timely March 2007 VCAA letter, 
among others, provided notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted.  The Board finds 
that the Veteran has been furnished with the notice 
contemplated by Dingess/Hartman v. Nicholson.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations pertinent to 
the claims decided below; pertinent VA examination reports 
and addendums with medical opinions are of record dated in 
April 2007, January 2009, April 2009, and June 2009.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board's December 2008 remand directed that the new VA 
examinations answer specific questions.  In part, these 
questions requested explanation regarding the relationship, 
if any, between the Veteran's service-connected left 
hydrocele and the varicocele for which he currently claims 
entitlement to service connection; as this matter has still 
not been addressed by the VA examiner, the Board has taken 
steps in the remand section of this decision to ensure 
accomplishment of that necessary development.  Moreover, the 
Board observes that the December 2008 remand requested that 
the VA examiner address certain evidence submitted by the 
Veteran from a Mayo Clinic information sheet listing 
"Inguinal Hernia" as a potential complication of hydrocele.  
Although the resultant VA examination reports do not 
expressly mention the Mayo Clinic information sheet, the 
examiner reviewed the claims file and the examiner's 
statements provide a specific medical conclusion regarding 
the absence of any relationship between the Veteran's 
specific service-connected hydrocele and his specific history 
of hernias on the basis of the particular chronology and the 
size of the hydrocele in the Veteran's case.  In light of 
such an explanation, which is far more probative in 
addressing this matter than the generalized information sheet 
which notes only hypothetical connections with no 
contemplation of the specifics of the Veteran's case, the 
Board finds that there has been substantial compliance with 
the terms of the December 2008 remand with regard to this 
matter and no purpose would be served by further delay to 
obtain another re-statement of the VA examiner's clear 
conclusions.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case features the Veteran's claims of entitlement to 
service connection for bilateral varicose veins and for 
bilateral hernias.  The Veteran primarily contends that these 
disabilities are caused or aggravated by his service-
connected left hydrocele or, alternatively, that the 
disabilities were otherwise caused or permanently aggravated 
during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In aggregate, VA examination reports and addendums from April 
2007, January 2009, April 2009, and June 2009 substantially 
address the various theories of potential entitlement to 
service connection for the disabilities on appeal in this 
case.

With regard to the issue of entitlement to service connection 
for bilateral varicose veins, the April 2009 VA examination 
report presents the medical opinion that "[t]here is no 
relation and no interaction between va[r]icose veins of legs 
and the varicocele/hydrocele."  This opinion is supported by 
the explained medical rationale that "[v]aricose veins of 
legs have nothing to do with scrotum."  This opinion thus 
supports a finding that the service connected left hydrocele 
has neither caused the incurrence of varicose veins nor 
caused any aggravation of varicose veins in this case.  As 
discussed below, the pertinent VA medical opinions in this 
case are highly probative.

Furthermore, addressing the direct theory of service 
connection for this disability, the January 2009 VA 
examination report presents the medical opinion that "[t]he 
condition/disability (bilateral varicose veins) is not caused 
by or a result of service."  This opinion is supported by 
the explained medical rationale that "SMR [service 
medical/treatment records] documents varicose veins on 
Enlistment Exam.  There are no further notes concerning in 
SMR including Separation Exam.  Therefore they existed prior 
to service and were not aggravated by service."  This 
opinion thus supports a finding that the Veteran's military 
service did not cause or aggravate any current varicose vein 
pathology.  As discussed below, the pertinent VA medical 
opinions in this case are highly probative.

The Board has reviewed the Veteran's service treatment 
records and observes from its own review that the Veteran's 
May 1952 entrance examination report expressly notes 
"Varicose veins minimal both legs."  At this point, the 
Board notes that the presumption of soundness is not for 
application in this case.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The Veteran's May 1952 service 
entrance examination report plainly shows a clear clinical 
notation of varicose veins in both legs.  

No further medical attention or observation, nor any other 
documented complaints concerning varicose veins is documented 
elsewhere in any service treatment records.  Furthermore, the 
Veteran's May 1956 service separation examination makes no 
notation of varicose veins, further suggesting strongly that 
there was no medically significant increase in the severity 
of the varicose veins during service.  These contemporaneous 
service treatment records are authored by competent medical 
professionals at the beginning and conclusion of the 
Veteran's service, and thus are highly probative in weighing 
against the claim.

With regard to the issue of entitlement to service connection 
for bilateral hernias, the April 2009 VA examination report 
presents the medical opinion that bilateral inguinal hernias 
were "not caused by or a result of hydrocele/varicocele" 
and that "[t]he SC varicocele/hydrocele are too small to 
have any causal relationship on inguinal hernias which 
developed 38 and 45 years later."  This opinion thus 
supports a finding that the service connected left hydrocele 
has neither caused the incurrence of hernias nor caused any 
aggravation of hernias in this case.

Furthermore, addressing the direct theory of service 
connection for this disability, the January 2009 VA 
examination report presents the medical opinion that "[t]he 
condition/disability [bilateral hernias] is not due to 
service."  This opinion is supported by the explained 
medical rationale that "[t]here is no documentation of 
inguinal hernias in SMR [service medical/treatment 
records]."  This opinion thus supports a finding that the 
Veteran's military service did not cause or aggravate any 
current hernia pathology.  As discussed below, the pertinent 
VA medical opinions in this case are highly probative.

The Board has reviewed the Veteran's service treatment 
records and observes from its own review that there is indeed 
no suggestion of any hernia during service.  The Veteran's 
May 1956 separation examination report shows no suggestion of 
hernia pathology at the time of the conclusion of the 
Veteran's service.  This strongly suggests that trained 
medical professionals did not believe that the Veteran 
suffered from any hernia pathology during his period of 
service.  These contemporaneous service treatment records are 
authored by competent medical professionals at the beginning 
and conclusion of the Veteran's service, and thus are highly 
probative in weighing against the claim.  The Board also 
observes that the Veteran does not contend that he suffered 
from manifestations of any hernia during service.

The preponderance of the probative evidence is against the 
Veteran's claims in this case.  The VA medical opinions are 
each authored by a competent medical professional with the 
benefit of review of the claims file and examination of the 
Veteran.  The Board finds that the evidence presented in the 
VA examination reports and addendums of record to be highly 
probative with regard to the etiology of the disabilities 
addressed.  The Board acknowledges that the testimony of the 
Veteran's spouse suggests that she believes that the 
Veteran's varicose veins and hernias are etiologically 
related to his service-connected hydrocele or related to his 
military service; the Veteran's spouse has also indicated 
during the Board hearing that she has had "two years nurses 
training, two years in anatomy."  The Board recognizes that 
the testimony of the Veteran's spouse is competent to the 
extent that she has nurse training in anatomy.  However, the 
Board finds that there is greater probative value in the 
pertinent VA medical opinions; each pertinent VA medical 
opinion is authored by a medical doctor and presents specific 
medical conclusions with an explained persuasive medical 
rationale citing the documented medical history.  Therefore, 
the Board finds that the probative value of the VA medical 
opinions of record outweighs the probative weight of the 
testimony of the Veteran's spouse in this case.

The Board has reviewed the entirety of the evidence of record 
but finds that there is no other evidence of record which 
probatively contradicts the findings presented in the highly 
probative evidence discussed above with regard to the two 
issues addressed in this decision.  The Board acknowledges 
that the Veteran has submitted substantial evidence of 
medical treatment for hernia repair and for complaints of 
testicular pain, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales 
of the VA medical opinions discussed above.  The Board also 
observes that the Veteran has submitted general medical 
literature from the Mayo Clinic which lists "inguinal 
hernia" as a potential complication associated with a 
hydrocele.  The Board notes, however, that this Mayo Clinic 
information does not comment upon the Veteran's case and 
merely addresses general potential phenomenon in cases at 
large.  With regard to the question of whether the Veteran's 
own history of hernia problems is caused or aggravated by his 
particular service-connected hydrocele, the most probative 
competent medical evidence is the April 2009 VA examination 
report discussed above which explained that the nature and 
timing of the Veteran's hydrocele and hernias are such that 
they are not considered medically related; this is the most 
probative and persuasive evidence specifically addressing 
this aspect of the Veteran's case.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that his varicose veins and hernias have 
been etiologically related to his service-connected hydrocele 
or to his military service.  As a layperson the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the Board has considered the Veteran's 
testimony.  However, the most probative evidence regarding 
the decisive questions of medical etiology in this case shows 
that the Veteran's varicose veins and hernias are not been 
etiologically related to his military service nor to his 
service-connected left hydrocele, and thus the preponderance 
of the probative evidence weighs against the claims of 
entitlement to service connection.

In this case, the most competent evidence shows that the 
Veteran's bilateral varicose veins and history of bilateral 
hernias are not caused by nor aggravated by the Veteran's 
service-connected left hydrocele nor have they been otherwise 
caused or aggravated by the Veteran's military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for bilateral varicose veins and bilateral 
hernias.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for bilateral varicose veins is not 
warranted.  To this extent, the appeal is denied.

Service connection for bilateral hernias is not warranted.  
To this extent, the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection 
for bilateral varicoceles, the Board finds that adequate 
development of the medical evidence regarding the Veteran's 
secondary theory of entitlement has not yet been completed.  
In this regard, the Board observes that none of the VA 
medical opinions currently of record clearly addresses the 
question as the whether any of the Veteran's diagnosed 
varicocele pathology is caused or aggravated by his service-
connected left hydrocele.  Such a medical opinion was sought 
by the Board when remanding this case for additional 
development in December 2008.

The Veteran essentially contends that his diagnosed 
varicoceles are etiologically related to his service-
connected left hydrocele.  The Board notes that the Veteran's 
spouse, who has some medical training as a nurse, endorsed 
this contention during the Board hearing.  Additionally, the 
Board notes that the Veteran's service medical records 
reflect that he was diagnosed with a noted varicocele on an 
unspecified testicle at service entrance, and was diagnosed 
with a 'small' varicocele distinct from a hydrocele of the 
left testicle at separation.  The Veteran has since been 
diagnosed with bilateral varicocele and contends that his 
varicocele are increasingly painful, possibly due in part to 
aggravation associated with the service-connected hydrocele.

The January 2009 VA examination report re-confirms separate 
current diagnoses of hydrocele and varicocele, but it does 
not address this particular question concerning any possible 
etiological link between the service-connected left hydrocele 
and any varicocele.  Also, none of the addendums to the 
report discuss the relationship between the nature and 
severity of the Veteran's varicocele diagnosis and his left 
hydrocele.  An April 2009 addendum to the report clarifies 
matters with regard to whether other disabilities on appeal 
may be etiologically related to the service-connected left 
hydrocele, but does not clear up any of the confusion 
regarding any relationship between the varicocele and 
service-connected left hydrocele.

The RO appears to have recognized this remaining unanswered 
question later in April 2009 when it issued a rating deferral 
seeking to have the VA examiner "provide an addendum to 
address the following from the [Board's] remand instructions: 
'... please discuss the extent to which the diagnoses of 
hydrocele, varicocele ... may be etiologically interrelated or 
may pertinently interact.'"  However, the record reflects 
that prior to obtaining such necessary clarification, a new 
June 2009 RO rating deferral requested that the VA examiner 
address different questions relating to direct service 
connection.  In June 2009, the VA examiner authored an 
addendum addressing only the questions identified in the June 
2009 RO rating deferral, and the April 2009 RO rating 
deferral appears to have been overlooked.

The record continues to have insufficient evidence explaining 
the relationship between the Veteran's varicocele diagnosis 
and his service-connected left hydrocele diagnosis.  As the 
Board is unable to render an informed appellate decision on 
this issue without medical evidence addressing this aspect of 
the claim, the Board regrets that a remand is necessary to 
develop the needed medical evidence.

Thus, the Board is compelled to remand this issue to the RO 
for completion of the required actions prior to final 
appellate review.  The Board regrets the additional delay in 
again remanding this issue, but the action is necessary to 
ensure compliance with the development requested by the 
Board's December 2008 remand; the Board is under a duty to 
ensure compliance with the terms of its prior remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The Veteran's claims-file should be 
forwarded to VA examiner who authored 
January 2009 VA examination report (and 
its April 2009 and June 2009 addendums), 
if available, to author a new clarifying 
addendum addressing the Veteran's 
contention that his varicocele diagnosis 
has been caused or permanently aggravated 
in severity by his hydrocele diagnosis.  
It is imperative that the claims file be 
made available to the examiner for review.  
After reviewing the claims file and his 
prior reports concerning this case, the 
examiner should respond to the following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's varicocele is proximately 
due to, caused by, or aggravated by the 
service-connected left hydrocele?  In 
answering this question, please discuss 
the extent to which the diagnoses of 
hydrocele and varicocele may be 
etiologically interrelated or may 
pertinently interact.

2.  After completion of the above, and any 
other development which may be deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied to any extent, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


